EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nathaniel Ross on 6/7/22.

The application has been amended as follows: 

In the Claims:
1-7.	(Canceled)
8.	(Currently Amended) A method of signaling picture count information for decoding video pictures, the method including: 
sending a picture order count (POC) most significant bit (MSB) first flag indicating that a picture order count most significant bit second flag is present; 
sending the POC MSB second flag to indicate whether a POC MSB cycle element is present; and 
when a value of the POC MSB second flag is true, sending the POC MSB cycle element specifying a value of a POC MSB cycle,
wherein said flags and cycle element are for use by a decoder to decode the video picture,
wherein the value of the POC MSB cycle is used by the decoder to compute a POC MSB value that combined with a POC least significant bit (LSB) value produces a POC value used for decoding the first video picture,
wherein a length of the POC LSB value is based on a maximum POC LSB minus four value.
9.	(Previously Presented) The method of claim 8, wherein sending the POC MSB first flag comprises sending the POC MSB first flag as a sequence parameter for a sequence of video pictures.
10.	(Previously Presented) The method of claim 9, wherein the sequence parameter is included in the sequence parameter set (SPS) header associated with a sequence of video picture.
11.	(Previously Presented) The method of claim 10, wherein the SPS header is specified in an SPS Raw Byte Sequence Payload (RBSP) syntax for the sequence of video pictures.
12.	(Currently Amended) The method of claim 10, wherein the POC MSB second flag and the POC MSB cycle element [[is]] are associated with a video picture in the sequence of video pictures.
13.	(Previously Presented) The method of claim 8, wherein the POC MSB second flag is a POC MSB present flag.
14.	(Currently Amended) The method of claim 13
15.	(Canceled)
16.	(Previously Presented) The method of claim 8, wherein the POC MSB second flag is associated with a first video picture.
17.	(Previously Presented) The method of claim 16 further comprising:
sending another POC MSB second flag that is associated with a second video picture and that indicates that a POC MSB cycle element is not present; and
foregoing sending the POC MSB cycle element for decoding blocks of the second video picture.
18-19.	(Canceled)
20.	(Previously Presented) The method of claim 8, wherein the POC MSB cycle element is a variable-length element, wherein a length of the POC MSB cycle element is based on a value of at least one other element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi S. Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419